UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC DEON WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00800-PMD-4; 2:13-cv-00248-PMD)


Submitted:   February 20, 2014            Decided:    March 5, 2014


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric Deon Washington, Appellant Pro Se.  Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cedric Deon Washington seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of      appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing          of    the     denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537       U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that     Washington         has    not      made       the        requisite         showing.

Accordingly,        we     deny    his     motion       for        a     certificate        of

appealability,       deny    leave    to    proceed     in        forma   pauperis,        and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately            presented     in    the

                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3